Citation Nr: 0635739	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-21 722A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the right knee.  

2.  Entitlement to a rating higher than 20 percent for 
degenerative joint disease of the left knee.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine at L5-S1, currently rated 10 
percent.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The veteran has also recently, in July 2006, filed a claim 
for service connection for a left hip condition as secondary 
to his service-connected bilateral knee disability.  But the 
RO has not yet adjudicated this additional claim, so is not 
before the Board.  38 C.F.R. § 20.200 (2006).  It is, 
however, referred to the RO for appropriate development and 
consideration.

The veteran also recently, in August 2006, testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.


FINDINGS OF FACT

1.  The gross clinical findings indicate the flexion in the 
veteran's right knee is not limited to less than 100 degrees, 
and he has no limitation of extension.  He has significant 
pain, weakness, stiffness, fatigue, and lack of endurance 
on repetitive use - which, when also considered, makes it at 
least as likely as not that his flexion is actually much more 
limited, to only about 30 degrees.

2.  The gross clinical findings indicate the flexion in the 
veteran's left knee is not limited to less than 80 degrees, 
and he has no limitation of extension.  He has significant 
pain, weakness, stiffness, fatigue, and lack of endurance 
on repetitive use - which, when also considered, makes it at 
least as likely as not that his flexion is actually much more 
limited, to only about 30 degrees.

3.  There is no evidence of ankylosis in the thoracolumbar 
segment of the veteran's spine.  There also is no gross 
evidence of limitation of flexion to less than 80 degrees, 
including when factoring in his pain.  As well, there is no 
evidence of muscle spasm, guarding, abnormal gait, or 
abnormal spinal contouring.  The reported combined range of 
motion for this segment of his spine has not been less than 
220 degrees.  

4.  The evidence also shows, however, the veteran has 
significant flare-ups of his low back disability caused by 
repetitive bending and other activities that, 
when also considered, makes it just as likely as not he has 
moderate limitation of motion in the lumbosacral segment of 
his spine.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for degenerative joint disease of the right knee.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5260 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

2.  The criteria are not met for a rating higher than 20 
percent for degenerative joint disease of the left knee.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5260 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

3.  The criteria are met, however, for a higher 20 percent 
rating, but no greater, for degenerative joint disease of the 
lumbosacral spine at L5-S1.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, and 4.71a, Code 5292 (in effect prior to September 
2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a November 2005 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through June 2006 have been obtained and, 
as mentioned, he had a hearing and was provided two VA 
compensation examinations - including to assess the severity 
of his knee and back disabilities.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires that VA provide 
content-complying VCAA notice before any initial unfavorable 
agency of original jurisdiction decision.  See, too, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing 
the timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in 
August 2002 - and again in June 2003 and August 2005, all 
before sending the veteran a VCAA letter in November 2005.  
But bear in mind the RO also readjudicated his claims in the 
March, June, and July 2006 supplemental statements of the 
case (SSOCs) based on the additional evidence that had been 
received since the initial rating decision in question, 
statement of the case (SOC), and prior SSOC.  Consequently, 
there already have been steps to remedy the error in the 
timing of the VCAA notice since the RO reconsidered the claim 
after providing content-complying notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  



The veteran's claims in this case are for higher disability 
ratings, rather than for service connection (which has been 
granted).  But even so, as mentioned, he was provided notice 
of what type of information and evidence was needed to show 
his entitlement to higher ratings.  He also received a 
Dingess letter in March 2006, discussing both the disability 
rating and effective date elements of his claims, and there 
were additional SSOCs after that letter readjudicating his 
claims.  So there, again, has been reconsideration of his 
claims since providing content-complying VCAA notice, in turn 
meaning the Board is permitted to proceed with the appellate 
adjudication of his claims without risk of prejudicing him.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The knees

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved - which, here, are 
DCs 5260 and 5261 for flexion and extension, respectively.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable (i.e., 0 percent) under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application nevertheless for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:

    With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
assigned.  

    With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is to be assigned.

Note (1):  The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.

Note (2):  The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under DCs 5013 to 5024, inclusive.

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  



Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

The rating schedule also provides that other impairment of 
the knee, including recurrent subluxation or lateral 
instability, warrants a 20 percent rating if it is moderate 
and a 10 percent evaluation if it is slight.  Code 5257.  

A VA compensation examination was conducted in July 2002.  
The veteran indicated at that time that he had a throbbing, 
burning pain in his right knee with standing or squatting.  
Walking about seven yards would cause pain in both knees.  On 
objective physical examination, it was noted he used a cane 
for ambulating, although he could heel and toe walk, tandem 
walk, and parallel walk well.  He could squat to about 100 
degrees, stopping because of stiffness in his knees and low 
back discomfort.  There was significant subpatellar crepitus, 
bilaterally, and some irregularity of the patellar ride in 
the femoral groove.  No effusion was noted.  There was no 
laxity or anterior or lateral drawer sign; McMurray's sign 
was also negative.  The veteran complained of pain on the 
laxity maneuvers, however, as well as tenderness over the 
medial joint line.  Range of motion of the right knee was 
from 0 to 120 degrees, with mild discomfort at 120 degrees.  
Motion of the left knee was from 0 to 116 degrees, with mild 
discomfort at 116 degrees.  

At the time of a VA clinic visit in September 2002, it was 
noted that flexion of the veteran's left knee was preserved 
to approximately 80 degrees.  In November 2002, he received 
injections in the medial collateral ligament of both knees.  
An examiner in January 2003 diagnosed "pseudolaxity" of the 
left knee due to medial degenerative joint disease and medial 
collateral ligament strain.  During clinic visits in May and 
June 2004, the veteran described his knee symptoms as aching 
all the time, right worse than left, which awaken him four to 
six times a night forcing him to move.  He also said he 
experienced transient stiffness, following only brief periods 
of rest, typically lasting 10 minutes, after sitting for only 
ten minutes, and difficulty going up and down steps.  He 
indicated that, as a result of his knee trouble and his slow, 
awkward walking, he was having trouble with his job.  The 
examiner advised him not to limit his duty on the job.  He 
had tried various medications, with little relief.  The only 
abnormal clinical finding noted by the examiner was some pain 
along both patellar rims and the medial joint line; no laxity 
was reported.  X-rays had previously shown moderate 
osteoarthritis in both knees, medial greater than lateral, 
and some bone spurring of the patellofemoral joint.  

Another VA compensation examination was conducted in February 
2006.  The veteran described his knee pain as constant, 
sharp, and aching in both knees, with numbness.  He 
characterized the severity of the pain as 10 on a scale of 
1 to 10.  The pain could be elicited by physical activity and 
was relieved by rest and prescription non-steroidal anti-
inflammatory medication.  In addition, his knees would get 
stiff, particularly in the morning and after sitting.  He 
denied that his symptoms caused incapacitation.  He said, 
however, the functional impairment caused difficulty lifting 
as required in his job and decreased productivity at work, 
although the condition had not resulted in any lost time at 
work.  His other symptoms included stiffness, heat along both 
knees, lack of endurance, inability to stand or walk for long 
periods, locking, inability to move easily, and fatigability.  
Physical examination of the knees showed signs of enlarged 
medial bursae.  The examiner stated there was "locking" 
pain and crepitus in the right knee and crepitus in the left 
knee.  Range of motion of both knees was 0 to 100 degrees; 
pain on motion was not noted.  The examiner stated that the 
function of both knees was additionally limited after 
repetitive use by fatigue, weakness, lack of endurance, and 
pain, but not by incoordination.  She noted, however, that 
she could not quantify the additional impairment in degrees 
of additional limitation of motion without resorting to 
speculation.  Tests for stability of the anterior and 
posterior cruciate ligaments in each knee yielded movement of 
less than 5mm; tests of the medial and lateral collateral 
ligaments showed no motion.  Medial and lateral meniscus 
tests on each knee showed no snap or click.  The examiner 
commented that the effect of the veteran's knee condition on 
his occupation was to decrease his productivity by causing 
him to slow down and rest frequently and impairing his 
ability to lift as required at his job.  His knees also 
prevented him from doing housework that would entail bending 
and lifting or yard work.  

While testifying during his August 2006 travel Board hearing, 
the veteran described the effects of his knee disabilities - 
essentially as previously set forth by the VA examiners.  

The August 2002 RO decision on appeal increased the rating 
for the veteran's left knee disability from 10 to 20 percent, 
but denied a rating greater than 10 percent for the right 
knee disability.  A more recent rating decision in August 
2005, however, also increased the right knee rating to 20 
percent, effective from the date of receipt of the veteran's 
claim for increase.  The record does not indicate he has 
disagreed with the effective date assigned for the rating for 
either knee disability.  So there is no appeal concerning 
that.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The available medical evidence clearly indicates that, 
although both of the veteran's knees have demonstrated some 
limitation of motion throughout the appeal period, there has 
been no limitation of extension.  Further, the degree of 
limitation of flexion in each knee has not even approached 
that required for a compensable rating under Code 5260.  
Although the veteran's primary complaint regarding his knees 
has been pain, he has reported that the pain is constant.  
But no examiner has noted that pain has limited range of 
motion of his right knee to less than 100 degrees of flexion 
or to less than 80 degrees in his left knee.  Thus, a 
compensable rating is not warranted, even considering the 
effect of the pain on motion of either knee.  

As explained, though, when the limitation of motion of an 
arthritic joint is noncompensable under the appropriate 
diagnostic codes, the veteran is still entitled to a 
10 percent rating under DC 5003.  He already has ratings 
higher than this, however, of 20 percent for each knee.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  
See, too, § 4.59.

The various examiners have repeatedly confirmed the veteran's 
knee disabilities involve more than just limitation of 
motion.  And it has been those additional manifestations - 
constant aching pain that becomes worse on either inactivity 
or prolonged activity, and stiffness - which have been most 
disabling to him.  His physicians have prescribed a soft 
brace for each knee, although no examiner has actually 
reported any significant instability in either knee.  This, 
incidentally, precludes the veteran from receiving separate 
ratings for instability, apart from the rating for his 
arthritis (i.e., degenerative joint disease).  See VAOPGCPREC 
23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 
(August 14, 1998).

That said, even though assessing the overall level of 
impairment in his knees on the basis of his pain and 
stiffness, in particular when these symptoms are most 
problematic (during flare-ups), is admittedly somewhat 
arbitrary in the absence of specific quantification of the 
degree of any additional limitation of motion these symptoms 
cause, these additional manifestations make it just as likely 
as not that when present they cause additional limitation of 
flexion to only 30 degrees.  But even so, the maximum 
schedular rating on this basis is 20 percent under DC 5260, 
and as indicated the RO already has increased the veteran's 
rating to this higher level.  So there is no additional 
benefit to be had.

Because the Board finds that the impairment due to each of 
the veteran's knee disabilities produces "equivalent" 
limitation of motion, thereby warranting a compensable rating 
on that basis, a separate rating may not be assigned based on 
X-ray evidence of arthritis as provided by Code 5003.  That 
diagnostic code specifically states such a rating may be 
assigned only if the limitation of motion for each joint is 
noncompensable.  

Moreover, since there is no limitation of extension under any 
circumstance, the veteran may not receive separate ratings 
for limitation of flexion and extension.  See VAOPGCPREC 9-04 
(September 17, 2004).

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  It 
should be noted in this regard that the rating schedule 
specifically considers impairment of work capacity. 38 C.F.R. 
§ 4.1.  So assignment of an extraschedular rating requires 
evidence of impairment not considered by the regular 
schedular standards.  Here, the Board believes the regular 
schedular standards adequately describe and provide for the 
veteran's disability level.  There is no evidence he has ever 
been hospitalized for treatment of either of his knee 
disabilities since his separation from service, much less on 
a frequent basis.  Neither does the record reflect marked 
interference with his employment, meaning above and beyond 
that contemplated by his 20 percent schedular ratings.  
Despite his hearing testimony concerning the affect his knee 
disabilities have had on his ability to work, he has 
submitted no evidence of excessive time off from work due to 
these disabilities or of concessions made by his employer on 
account of them.  There simply is no evidence of any unusual 
or exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

For these reasons and bases, the claims for higher disability 
ratings for the knee disabilities must be denied because the 
preponderance of the evidence is unfavorable, in turn meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  



Lumbosacral spine

The veteran filed his claim for an increased rating for his 
low back disability in April 2002.  During the pendency of 
his appeal, VA twice revised the criteria for evaluating 
disorders of the spine.  Although the degenerative joint 
disease in his lumbosacral spine was previously rated under 
Code 5292 on the basis of resulting limitation of motion, the 
Board will consider all appropriate diagnostic codes.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  But VA's General Counsel 
has held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 10, 2000).  See also 
38 U.S.C.A. § 5110(g) (a liberalizing law shall not be 
earlier than the effective date thereof) and 38 C.F.R. 
§ 3.114.  The Board is bound by these precedent opinions of 
VA's General Counsel, as Chief Legal Officer 
of the Department.  38 U.S.C.A. § 7104(c).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.

Degenerative joint disease (osteoarthritis) established by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  The limitation of motion must be objectively 
confirmed by clinical findings, such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Code 5003.

Complaints of pain on movement must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and painful motion is 
generally regarded as productive of a compensable evaluation.  
38 C.F.R. § 4.40.  See also 38 C.F.R. §§ 4.45 and 4.59.

Prior to September 26, 2003, slight limitation of motion of 
the lumbar segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate 
limitation of motion.  Severe limitation of motion was 
required for a 40 percent evaluation.  Code 5292.

Pronounced intervertebral disc syndrome (IVDS), with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warranted a 60 percent rating.  A 40 percent evaluation was 
to be assigned when the IVDS is severe, when there were 
recurring attacks, with only intermittent relief.  Moderate 
IVDS, with recurring attacks, warranted a 20 percent rating.  
A 10 percent evaluation was appropriate for mild IVDS.  
Postoperative, cured IVDS was to be rated 0 percent 
disabling.  Code 5293, in effect prior to September 23, 2002.  

Beginning September 23, 2002, IVDS (preoperatively 
or postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  For purposes of 
evaluations under Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is to be assigned.  A 40 percent evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating 
appropriate.  A 10 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Effective from September 26, 2003, the following General 
Rating Formula for Diseases and Injuries of the Spine is to 
be used for evaluating diseases and injuries of the spine 
under diagnostic codes 5235 to 5243, (unless a disability 
under Code 5243 is evaluated under the Formula for Rating 
IVDS Based on Incapacitating Episodes) (degenerative 
arthritis of the spine is rated under Code 5242), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  

Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10

From September 26, 2003, IVDS, Code 5243 (preoperatively or 
postoperatively) is to be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician. 

Formula for Rating IVDS Based on Incapacitating Episodes:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

An April 2002 VA clinic record notes the veteran's report 
that his back was "relatively ok" and that most activities 
did not bother it.  Repetitive bending, however, was a 
problem; after doing that, even for a brief period, his back 
would get stiff and sore and would take days to recover.  On 
objective clinical examination, his posture was normal; no 
spasm was palpable.  Flexion, extension, and lateral bending 
were reportedly normal, except that bending to the right was 
slightly reduced.  The examiner indicated that flexion hurt 
the most, then extension, with the pain confined to the 
central low back, although he did not state at what point in 
range of motion testing the pain began.  It was also noted 
that X-rays in 1995 had shown disc degeneration at L4-5, 
which had apparently progressed.  The examiner attributed the 
veteran's back pain on repetitive flexion to the bulging 
disc.  



The July 2002 VA compensation examiner indicated that a May 
2001 X-ray showed moderate narrowing of the L5-S1 disc space.  
The veteran reported that bending or squatting would cause 
back pain and stiffness and that sitting would cause 
stiffness, as well.  He reported that the pain would radiate 
toward the right buttock and hip.  He denied any urinary or 
stool incontinence.  He said that he would have flare-ups 
with any bending or squatting and he would be essentially 
bedridden for approximately two weeks before he would be able 
to return to normal; yard work, for example, would result in 
such limitation.  He indicated the flare-ups would occur 10 
months of the year.  The examiner noted the veteran walked 
slowly and with a cane, although without the cane he was able 
to walk to and fro, heel and toe walk well, and tandem and 
parallel walk well.  He could squat to about 100 degrees, 
stopping because of stiffness in his knees and low back 
discomfort.  He was able to flex his dorsolumbar spine to 100 
degrees, extend to 26 degrees, right and left tilt to 40 
degrees in each direction, and rotate to more than 70 degrees 
in each direction.  

The examiner stated the veteran did not manifest pain in any 
of the range of motion maneuvers.  No spasm was seen in the 
back.  The veteran reported slight tenderness over the left 
sacroiliac joint, with minimal tenderness over the right 
sacroiliac joint.  Straight leg raise testing on the left 
caused pain in the left sacroiliac joint, but testing on the 
right was negative.  Lower extremity motor strength was 
normal; knee reflexes were equal at 1/6 and ankle reflexes 
were equal at 2/6.  The examiner stated that plain X-rays 
were suggestive of degenerative disc disease.  CT scan of the 
pelvis showed no definite evidence of sacroiliitis; there 
were some early degenerative changes in the facet joints of 
L5-S1.  The CT report, however, did not note any findings 
concerning the lumbar or lumbosacral sacral discs.  

VA clinic records dated in 2004 and 2005 primarily reflect 
treatment for the veteran's knees and other disorders.  The 
only reference to his back disability was in May 2005, at 
which time the examiner indicated "no special attention for 
that right now."  The veteran was encouraged to get a job 
where he was not bending and stooping and picking up things 
all day.  



On VA compensation examination in February 2006 the veteran 
reported that he had stiffness and weakness in his low back, 
as well as pain, which he described as constant, sharp, and 
aching in nature, with the pain traveling to his left leg.  
He characterized the severity of the pain as 10/10.  The pain 
could be elicited by physical activity, in particular 
bending, lifting, and standing, and was relieved by rest and 
medication.  He said the condition did not cause 
incapacitation and did not result in any time lost from work.  
On examination, there were no complaints of radiating pain on 
movement.  No muscle spasm or tenderness was noted.  
Straight leg raise testing was negative.  There was no 
ankylosis.  Flexion of the thoracolumbar spine was possible 
to 90 degrees, with pain occurring at 80 degrees.  Extension 
of the back was accomplished to 20 degrees, with right and 
left lateral bending and right and left lateral rotation each 
possible to 30 degrees; no pain was noted on any of those 
motions.  The examiner stated that function of the spine was 
additionally limited by fatigue, weakness, and lack of 
endurance after repetitive use, with pain having the most 
functional impact; repetitive use did not result in any 
incoordination.  The examiner said she was unable to quantify 
in degrees the above additional limitation without resorting 
to speculation.  She added there were no signs of IVDS with 
chronic and permanent nerve involvement.  Finally, she said 
the impairment due to the veteran's back disability decreased 
his productivity by causing him to slow down at work and rest 
frequently and by impairing his ability to lift as required 
at his job; his daily activities were also limited by his 
being unable to do housework that entailed bending and 
lifting or yard work.  

During his August 2006 hearing, the veteran reiterated the 
effects of his low back disability on his work and life in 
general.  

A 10 percent rating for the degenerative joint disease at L5-
S1 has been in effect since 1994.  And although at least one 
examiner has attributed the veteran's back pain to 
degenerative disc disease in light of apparent narrowing of 
the L5-S1 disc space on plain X-ray, the medical evidence 
does not reflect a confirmed diagnosis of degenerative disc 
disease.  In particular, the Board notes that findings 
consistent with such a diagnosis were not reported on CT scan 
in July 2002 and, even more importantly, the most recent VA 
examiner in February 2006 expressly clarified there was no 
neurological evidence of IVDS with chronic and permanent 
nerve involvement.  And service connection for degenerative 
disc disease has not been established (only for degenerative 
joint disease).  Further, no examiner has related any 
degenerative disc disease the veteran may have to service or 
to his service-connected degenerative joint disease.  
Therefore, the Board finds that evaluating the veteran's low 
back disability on the basis of degenerative disc disease or 
IVDS would not be appropriate.  Regardless, in the absence of 
any incapacitating episodes related to that diagnosis or 
evidence of even mild IVDS, a compensable rating would not be 
warranted on that basis.  So the net result is this 
distinction is ultimately inconsequential.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (discussing the need for 
VA to distinguish, by competent medical evidence, the 
symptoms that are attributable to service-related causes from 
those that are not).

It is clear that no examiner during the past several years 
has noted limitation of flexion of the lumbosacral spine to 
less than 90 degrees, although the February 2006 VA examiner 
indicated the veteran reported having pain at 80 degrees.  In 
addition, although an examiner in April 2002 noted that the 
various movements of the back "hurt," he did not quantify 
the point at which any of those movements produced pain; 
accordingly, the Board is unable to use that evidence to 
establish the appropriate rating.  Clearly, then, the 
criteria for a 20 percent rating under Code 5292, as in 
effect prior to September 2003 (moderate limitation of 
motion), are not met.  

Applying the criteria that became effective in September 
2003, under Code 5242, the Board notes there is no evidence 
of ankylosis of the thoracolumbar spine.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992), both indicating that ankylosis is 
complete immobility of the joint in a fixed position - 
either favorable or unfavorable.  Further, as indicated 
above, no examiner has reported limitation of flexion even 
approaching 60 degrees; and this is true even considering the 
one recent instance in February 2006 when the veteran began 
experiencing pain at the 80-degree mark.  There also are no 
objective clinical indications of muscle spasm, guarding, 
abnormal gait, or abnormal spinal contour as might warrant a 
20 percent rating.  In addition, the combined range of motion 
for the thoracolumbar spine as reported on the July 2002 and 
February 2006 examinations was 346 degrees and 220 degrees, 
either squarely within or far exceeding the criteria for a 10 
percent rating.  So there are no grounds for increasing the 
rating even with consideration of these additional factors.

Nevertheless, the Board cannot ignore the veteran's report of 
significant flare-ups, as well as the comments by numerous 
examiners that repetitive bending and other activities caused 
increased impairment, although no examiner has quantified any 
increased limitation of motion due to such repetitive 
activity.  The DeLuca holding addressed these type 
situations.  See also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
And since it has been confirmed (albeit not explicitly 
quantified) the veteran has additional limitation of motion 
when these additional symptoms are factored in, there is a 
basis for increasing the rating for his low back disability 
from 10 to 20 percent to account for this additional 
impairment - especially resolving all reasonable doubt in 
his favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3.  
In other words, these additional symptoms further reduce his 
range of motion such that he has moderate limitation - 
thereby warranting a 20 percent rating under Code 5292, as in 
effect prior to September 2003.  

In addition, in exceptional cases where evaluations provided 
by the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b)(1).  Here, though, the Board believes the regular 
schedular standards adequately describe and provide for the 
veteran's disability level.  There is no evidence he has ever 
been hospitalized for treatment of his low back disability 
since his separation from service, much less on a frequent 
basis.  Neither does the record reflect marked interference 
with his employment.  He has personally acknowledged this 
disability has not necessitated any time off from work or 
concessions by his employer.  So there simply is no evidence 
of any unusual or exceptional circumstances that would take 
this case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  




ORDER

The claim for a rating higher than 20 percent for 
degenerative joint disease of the right knee is denied.  

The claim for a rating higher than 20 percent for 
degenerative joint disease of the left knee also is denied.  

However, a higher 20 percent rating is granted for the 
degenerative joint disease of the lumbosacral spine at L5-S1, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


